         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FELIX DE JESUS,
                               Plaintiff,
                                                                  18-CV-1281 (JPO)
                      -v-
                                                               OPINION AND ORDER
 EMPIRE SZECHUAN NOODLE
 HOUSE INC., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Felix De Jesus brings this wage-and-hour case against Defendants Empire

Szechuan Noodle House Inc., Julie S.Y. Chen, and Ah Fong Chang, alleging violations of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et. seq., and the New York Labor Law

(“NYLL”). (Dkt. No. 32 (“FAC”) ¶¶ 6–8, 24–45.) Before the Court now is Plaintiff’s motion

for summary judgment. (Dkt. No. 26.) For the reasons that follow, Plaintiff’s motion is granted

in part and denied in part.

I.     Background

       A.      Factual Background

       The following facts are drawn from the parties’ Local Rule 56.1 statements (see Dkt. No.

47 (“SUF”)) and are not subject to genuine dispute unless otherwise noted.

       Defendant Empire Szechuan Noodle House, Inc. is a New York-based corporation that

runs a restaurant in New York City. (SUF ¶ 1.) Defendant Ah Fong Chang has owned and

operated the restaurant continuously since 2006, with the exception of an indeterminate period of

time during which the restaurant was run by Chang’s daughter, Defendant Julie S.Y. Chen.

(SUF ¶ 2–3; see also Dkt. No. 38-1 at 6:9–7:13, 9:15–25.) Chang resumed full responsibility for

the operation of the restaurant by 2012. (Dkt. No. 38-1 at 7:25–8:6.) At all relevant times,



                                                1
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 2 of 14



Chang retained the authority to hire and fire the restaurant’s employees and was in charge of

maintaining the restaurant’s employment records. (SUF ¶¶ 4, 7.) The parties dispute the extent

to which Chang exercised authority over employee compensation and work schedules at the

restaurant. (SUF ¶¶ 5–6.)

       Plaintiff Felix De Jesus worked at Defendants’ restaurant as a cook from at least January

2012 to November 2017, with the exception of one approximately four-month period during

which Plaintiff worked at a different restaurant. (SUF ¶ 9; Dkt. No. 46-9.) During his time

working at Defendants’ restaurant, De Jesus was scheduled to work 49.5 hours per week. (SUF

¶ 10.) The parties do not dispute that De Jesus would sometimes work one to two hours beyond

his scheduled shifts, and that he would do so once or twice per month. (SUF ¶ 11–12.) But the

parties dispute both the frequency with which De Jesus’s number of hours of work per week

would exceed his scheduled 49.5 hours, and whether De Jesus was paid overtime and “incentive”

compensation for any additional hours worked. (Id.; Compare Dkt. No. 38-2 ¶¶ 3–4, 6 with Dkt.

Nos. 38-1 at 23:17–24:3 and 46-1 ¶¶ 6, 9.) The parties also dispute whether De Jesus received a

fixed salary or hourly compensation. (SUF ¶¶ 15, 19.)

       B.      Procedural Background

       De Jesus commenced this action on February 13, 2018 by filing a complaint against

Defendants Empire Szechuan Noodle House, Inc. and Julie S.Y. Chen. (Dkt. No. 1.) De Jesus

filed the operative First Amended Complaint on August 29, 2018, this time also asserting claims

against Defendant Ah Fong Chang. (Dkt. No. 32.) Before the Court now is De Jesus’s motion

for summary judgment. (Dkt. No. 36.) The motion has been fully briefed (see Dkt. Nos. 37–39,

46–48), and the Court is now prepared to rule on it.




                                                2
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 3 of 14



II.    Legal Standard

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

material if it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of fact is genuine whenever,

considering the record as a whole, a rational jury could find in favor of the non-moving party.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586–87 (1986)).

       In reviewing a motion for summary judgment, a court must consider the evidence “in the

light most favorable to the non-moving party and draw all reasonable inferences in its favor.”

Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995). “It is well established that ‘[c]redibility

assessments, choices between conflicting versions of the events, and the weighing of evidence

are matters for the jury, not for the court on a motion for summary judgment.’” Curry v. City of

Syracuse, 316 F.3d 324, 333 (2d Cir. 2003) (alteration in original) (quoting Fischl v. Armitage,

128 F.3d 50, 55 (2d Cir. 1997)).

III.   Discussion

       De Jesus moves for summary judgment on the following claims: (1) his FLSA and NYLL

overtime claims; (2) his NYLL spread-of-hours claims; and (3) his NYLL wage-and-hour notice

and wage-statement claims. Six specific issues are before the Court on this motion: (1) whether

Defendants failed to pay De Jesus overtime compensation as required by the FLSA and the

NYLL; (2) whether De Jesus is entitled to summary judgment on his spread-of-hours claims

under the NYLL; (3) whether De Jesus is entitled to summary judgment on his wage-and-hour-

notice claims and wage-statement claims under the NYLL; (4) whether De Jesus is entitled to

liquidated damages under the FLSA and the NYLL; (5) whether De Jesus’s FLSA claims are


                                                  3
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 4 of 14



subject to a three-year statute of limitations; and (6) whether each Defendant named in this suit

may be held jointly and severally liable to De Jesus as “employers” within the meaning of the

FLSA and the NYLL. Each of De Jesus’s contentions is addressed in turn.

       A.      Unpaid Overtime Compensation

       De Jesus moves for summary judgment on the contention that Defendants failed to

provide him with proper overtime compensation as required by the FLSA and the NYLL. (Dkt.

No. 38 at 2–5.)

       The FLSA provides that, subject to certain exceptions not relevant here, “no employer

shall employ any of his employees . . . for a workweek longer than forty hours unless such

employee receives compensation for his employment in excess of the hours above specified at a

rate not less than one and one-half times the regular rate at which he is employed.” 29 U.S.C.

§ 207(a)(1). When an employee is provided a weekly salary, “the regular hourly rate of pay, on

which time and a half must be paid, is computed by dividing the salary by the number of hours

which the salary is intended to compensate.” 29 C.F.R. §778.113(a). “[T]here is a rebuttable

presumption that a weekly salary covers 40 hours; the employer can rebut the presumption by

showing an employer-employee agreement that the salary cover a different number of hours.”

Moon v. Kwon, 248 F. Supp. 2d 201, 207 (S.D.N.Y. 2002) (quoting Giles v. City of New York, 41

F. Supp. 2d 308, 317 (S.D.N.Y.1999)).

       De Jesus’s NYLL claims are subject to a similar standard. See N.Y. Comp. Codes R. &

Regs. tit. 12, §§146-1.4, 146-3.5(b). However, some courts have held that for purposes of NYLL

claims brought by employees in the hospitality industry, a plaintiff’s weekly salary is required to

be construed to represent compensation for a forty-hour week, irrespective of whether a

defendant can satisfy the Giles burden-shifting framework. Quiroz v. Luigi’s Dolceria, Inc., No.

14 Civ. 871, 2016 WL 2869780, at *4 (E.D.N.Y. May 17, 2016).


                                                 4
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 5 of 14



       The parties do not dispute that De Jesus regularly worked at least 49.5 hours per week at

Defendants’ restaurant, which would presumptively entitle him to at least 9.5 hours of overtime

pay per week. (SUF ¶ 10.) But the parties genuinely dispute whether De Jesus was paid a fixed

salary for these 49.5 hours, or whether he was compensated hourly and in accordance with the

number of actual hours he worked per week. (Compare Dkt. No. 38-2 ¶ 4 (De Jesus testifying

that he was paid a set salary regardless of hours worked) with Dkt. No. 46-1 ¶¶ 4, 9 (Defendant

Chang testifying that she paid De Jesus an hourly wage); see also generally Dkt. No. 46-6

(collecting De Jesus’s pay statements indicating that De Jesus’s wages varied week-to-week and

providing separate line items for 40-hour workweek and overtime pay).) If a jury were to credit

Defendants’ evidence reflecting that De Jesus’s hourly pay and overtime wages were calculated

on a weekly basis in accordance with the actual number of hours he had worked that week, that

evidence would be sufficient to show that Defendants compensated De Jesus for any overtime

work as required by the FLSA and the NYLL.

       De Jesus’s lone argument for summary judgment on his FLSA and NYLL overtime

claims is that his weekly salary must be presumed to cover only forty hours per week, and that he

was thus necessarily not compensated at time and a half for any additional hours worked. (Dkt.

No. 38 at 3–4.) Given that there remains a genuine factual dispute with respect to whether De

Jesus was in fact compensated on an hourly basis rather than on a salaried basis and whether he

was provided overtime compensation for any hours worked per week above forty, he cannot be

granted summary judgment on this basis.

       B.     Spread of Hours

       De Jesus moves for summary judgment on the contention that Defendants failed to

provide him with spread-of-hours compensation as required by the NYLL. (Dkt. No. 38 at 5–6.)




                                                5
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 6 of 14



       “New York law requires [food services] industry employers to provide an additional

hour’s pay, at the basic minimum hourly wage rate before allowances, for any day in which the

employee’s spread of hours[—]defined as the interval between the beginning and end of the

workday[—]exceeds 10 hours.” Moon, 248 F. Supp. 2d at 235 (internal citation and quotation

marks omitted); see also N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6.

       The parties do not dispute that De Jesus was regularly scheduled to work precisely ten

hours per day for four days per week. (SUF ¶ 10; see also Dkt. No. 38-3 (collecting sampling of

De Jesus’s work schedules).) However, the parties genuinely dispute the frequency with which

De Jesus worked in excess of these ten hours. (SUF ¶¶ 11–12; Compare Dkt. No. 38-2 ¶ 6 (De

Jesus testifying that he regularly worked more than ten hours per day) with Dkt. No. 38-1 at

23:17–24 and Dkt. No. 46-1 ¶ 4 (Defendant Chang testifying that De Jesus rarely worked in

excess of his scheduled hours).) The parties also genuinely dispute whether and to what extent

De Jesus was provided with additional compensation in the form of “incentive” pay in

circumstances where he was called upon to work additional hours. (Compare Dkt. No. 38-2 ¶ 6

(De Jesus testifying that he regularly worked more than ten hours per day and did not receive

“spread of hour payment” when he did so) with Dkt. No. 38-1 at 23:17–24:3 (Defendant Chang

testifying that she always paid De Jesus more when he arrived to work early such that his

workday would be 11 hours) and Dkt. No. 46-1 ¶ 9 (Defendant Chang testifying that she would

at times provide De Jesus a form of “incentive” compensation for additional work); see also Dkt.

No. 46-6 (collecting De Jesus’s pay statements indicating De Jesus regularly received “overtime

& incentive” pay (emphasis added)).) The record presents triable issues as to the frequency with

which De Jesus worked more than ten hours per day, and whether when De Jesus did so, the

additional “incentive” pay Defendants provided to him was sufficient for purposes of NYLL




                                                6
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 7 of 14



spread-of-hours compensation. Crediting as true Defendants’ evidence showing that De Jesus

rarely worked in excess of ten hours in a given day, and that in those circumstances in which he

did he received additional “incentive” pay, the Court cannot conclude that no reasonable juror

could find for Defendants on De Jesus’s spread-of-hours claims.

       C.      Wage Statement Claims

       De Jesus moves for summary judgment on the contention that Defendants failed to

provide him with wage-and-hour notices and wage statements in the manner required by the

NYLL. (Dkt. No. 38 at 6–8.)

               1.     Wage-and-Hour Notices

       The NYLL requires that employers provide their employees

       in writing in English and in the language identified by each employee as the
       primary language of such employee, at the time of hiring, a notice containing the
       following information: the rate or rates of pay and basis thereof, whether paid by
       the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,
       claimed as part of the minimum wage, including tip, meal, or lodging allowances;
       the regular pay day designated by the employer in accordance with section one
       hundred ninety-one of this article; the name of the employer; any “doing business
       as” names used by the employer; the physical address of the employer’s main
       office or principal place of business, and a mailing address if different; the
       telephone number of the employer; plus such other information as the
       commissioner deems material and necessary.

New York Lab. Law § 195(1-a); see also N.Y. Comp. Codes R. & Regs. tit. 12, § 146-2.2.

Employers are required to furnish updates to any of the information stated above at least seven

days prior to any changes to that information taking effect. New York Lab. Law § 195(2).

       De Jesus moves for summary judgment on the contention that the notices De Jesus

received were legally defective for inaccurately representing that De Jesus would receive an

hourly wage, while in fact De Jesus received a fixed salary. (Dkt. No. 38 at 7; see also Dkt. No.

38-5 (De Jesus’s wage-and-hour notices).) However, as the Court has already discussed, the

parties genuinely dispute whether De Jesus was paid a weekly salary or whether he was


                                                7
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 8 of 14



compensated on an hourly basis. (See, e.g., Dkt. No. 38-2 ¶ 4 (De Jesus testifying that he was

paid a fixed salary regardless of hours worked); Dkt. No. 46-1 ¶¶ 4, 9 (Defendant Chang

testifying that she paid De Jesus an hourly wage); Dkt. No. 46-6 (collecting De Jesus’s pay

statements indicating his wages varied week-to-week and providing separate line items for 40-

hour workweek and overtime pay).) Accordingly, De Jesus cannot be granted summary

judgment on his contention that his wage notices failed to accurately document his status as a

salaried employee.

               2.      Wage Statements

       With respect to regular pay statements, the NYLL requires that employers

       furnish each employee with a statement with every payment of wages, listing the
       following: the dates of work covered by that payment of wages; name of
       employee; name of employer; address and phone number of employer; rate or
       rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,
       piece, commission, or other; gross wages; deductions; allowances, if any, claimed
       as part of the minimum wage; and net wages. For all employees who are not
       exempt from overtime compensation as established in the commissioner’s
       minimum wage orders or otherwise provided by New York state law or
       regulation, the statement shall include the regular hourly rate or rates of pay; the
       overtime rate or rates of pay; the number of regular hours worked, and the number
       of overtime hours worked.

New York Lab. Law § 195(3). De Jesus is entitled to summary judgment on his contention that

his pay statements were deficient for failing to list, among other things, the name of his

employer; the address and phone number of his employer; his rate of pay; his overtime rate of

pay; the number of regular hours worked; and the number of overtime hours worked. (See Dkt.

No. 38-4 (De Jesus’s pay statements).)

       Defendants urge that viewing De Jesus’s pay statements in conjunction with his weekly

work schedules remedies some of the defects identified by De Jesus in his summary judgment

motion. (Dkt. No. 46 at 13–14; see also Dkt. No. 46-3 (De Jesus’s weekly schedules).)

However, even assuming that these documents may be viewed in conjunction for purposes of the


                                                 8
         Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 9 of 14



NYLL wage-statement requirements, they together still fail to include all of the information

required by New York Labor Law Section 195(3), because they do not include an employer

name, phone number, and address, nor do they include De Jesus’s regular and overtime rates of

pay. (See Dkt. Nos. 38-4, 46-3.) De Jesus is therefore entitled to summary judgment on his

wage-statement claims under the NYLL.

       D.      Liquidated Damages

       De Jesus moves for summary judgment on the contention that Defendants are liable for

liquidated damages under the FLSA and the NYLL. (Dkt. No. 38 at 8–10.)

       “Under the FLSA, a district court is generally required to award a plaintiff liquidated

damages equal in amount to actual damages.” Barfield v. N.Y.C. Health & Hosps. Corp., 537

F.3d 132, 150 (2d Cir. 2008) (citing 29 U.S.C. § 216(b)). However, “the FLSA [also] affords

district courts discretion to deny liquidated damages where the employer shows that, despite its

failure to pay appropriate wages, it acted in subjective ‘good faith’ with objectively ‘reasonable

grounds’ for believing that its acts or omissions did not violate the FLSA.” Id. (quoting 29

U.S.C. § 260). Describing the employer’s burden to defeat a prevailing FLSA plaintiff’s request

for liquidated damages as a “‘difficult one,’” the Second Circuit has required a liable employer to

show that “it took ‘active steps to ascertain the dictates of the FLSA and then act to comply with

them.’” Id. (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999)). A

defendant’s failure to point to any evidence sufficient to make such a showing may warrant

awarding liquated damages at the summary judgment stage. Id. at 151.

       The NYLL also allows for an award of liquidated damages, and an employer seeking to

avoid liability for liquidated damages under the NYLL is subject to the same standard as under

the FLSA. See Sun v. China 1221, Inc., No. 12 Civ. 7135, 2016 WL 1587242, at *3 (S.D.N.Y.

Apr. 19, 2016) (“[A 2009] amendment to NYLL . . . incorporated the federal standard[.]”); see


                                                 9
        Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 10 of 14



also N.Y. Lab. Law § 198(1-a) (permitting liquidated damages “unless the employer proves a

good faith basis for believing that its underpayment of wages was in compliance with the law”).

“Liquidated damages are not available on NYLL’s wage-statement penalties.” Sun, 2016 WL

1587242, at *3.

       As De Jesus has yet to establish an underlying FLSA or NYLL violation that might

entitle him to liquidated damages, the Court cannot conclude that no reasonable juror could find

any good faith basis for Defendants’ hypothetical violations that De Jesus may prove at trial.

Accordingly, De Jesus’s motion for summary judgment on his claims for liquidated damages

must be denied at this stage of the case.

       E.      Statute of Limitations

       De Jesus moves for summary judgment on the contention that his FLSA claims are

subject to the three-year statute of limitations. (Dkt. No. 38 at 11.)

       Although De Jesus’s FLSA claims would usually be subject to a two-year statute of

limitations, his FLSA claims would be subject to a three-year statute of limitations if

Defendants’ illegal conduct constituted a willful violation of FLSA. 29 U.S.C. § 255(a). But

because De Jesus has yet to establish any FLSA violation, the Court cannot grant De Jesus

summary judgment on his contention that any violations he might prove at trial were as a matter

of law willful. De Jesus’s motion for summary judgment on his contention that his FLSA claims

are subject to the three-year statute of limitations is therefore denied.

       F.      Individual Liability

       De Jesus moves for summary judgment on the contention that each Defendant named in

this suit may be held jointly and severally liable to De Jesus as “employers” within the meaning

of the FLSA and NYLL. (Dkt. No. 38 at 11–13.)




                                                  10
        Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 11 of 14



       To establish liability for unpaid overtime under the FLSA, a plaintiff must establish that

the defendant was the plaintiff’s “employer.” See 29 U.S.C. § 207(a)(1). Recognizing that the

FLSA’s “statutory definitions [of ‘employer,’ ‘employee,’ and ‘employ’] sweep broadly,” the

Second Circuit has “treated employment for FLSA purposes as a flexible concept to be

determined on a case-by-case basis by review of the totality of the circumstances.” Barfield, 537

F.3d at 140, 141–42. Ultimately, “the determination of whether an employer-employee

relationship exists for purposes of the FLSA should be grounded in ‘economic reality rather than

technical concepts[.]’” Id. at 140 (quoting Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28,

33 (1961)). The following factors may be relevant to determining whether a putative

employment relationship is sufficient to trigger FLSA liability: “whether the alleged employer

(1) had the power to hire and fire the employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984).

Still, the Second Circuit has consistently “reiterate[d] the necessary flexibility of the economic

realities test,” a flexibility that is needed “to ensure that the economic realities test mandated by

the Supreme Court is sufficiently comprehensive and flexible to give proper effect to the broad

language of the FLSA.” Barfield, 537 F.3d at 143.

       With respect to the NYLL, “courts in this Circuit ‘have interpreted the definition of

“employer” under the New York Labor Law coextensively with the definition used by the

FLSA.’” Sethi v. Narod, 974 F. Supp. 2d 162, 188 (E.D.N.Y. 2013) (quoting Spicer v. Pier Sixty

LLC, 269 F.R.D. 321, 335 n.13 (S.D.N.Y. 2010)) (collecting cases).

       The parties do not dispute that De Jesus was an employee of the restaurant owned and

operated by the corporate Defendant Empire Szechuan Noodle House, Inc. (SUF ¶¶ 1, 9), and as




                                                  11
        Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 12 of 14



such, the Court agrees with De Jesus that as a matter of law De Jesus was an employee of

Defendant Empire Szechuan Noodle House, Inc. for purposes of his FLSA and NYLL claims.

       The Court also agrees with De Jesus that the undisputed facts in the record are sufficient

to establish as a matter of law Chang’s status as his employer for purposes of the FLSA and the

NYLL. The parties do not dispute any of the facts relevant to Carter factors one and four,

namely whether Chang “had the power to hire and fire [the restaurant’s] employees” and whether

she “maintained employment records,” Carter, 735 F.2d at 12, weigh in De Jesus’s favor on this

question (see SUF ¶¶ 4, 7). With respect to Carter factor two, which concerns whether Chang

“supervised and controlled employee work schedules or conditions of employment,” Carter, 735

F.2d at 12, Defendants admitted in their answer that this was the case (Dkt. No. 35 ¶ 8), and

Defendant Chang testified at her deposition that she had the discretion to control employee work

schedules (see, e.g., Dkt. No. 38-1 at 11:4–25). Similarly, with respect to Carter factor three,

Carter, 735 F.2d at 12 (asking whether putative employer “determined the rate and method of

payment”), Defendants admitted in their answer that Chang had the authority to “determine rate

and method of pay” for employees at the restaurant (Dkt. No. 35 ¶ 8), and Chang testified to

exercising this discretion over the rates and methods of employee compensation both at her

deposition and in her declaration (see, e.g., Dkt. No. 38-1 at 22:7–24, 26:13–27:9; Dkt. No. 46-1

¶ 9). Even though other managers at the restaurant might have also exercised some discretionary

authority with respect to assigning employee schedules and determining employee compensation

(see, e.g., Dkt. No. 38-1 at 8:7–14, 13:4–9; Dkt. No. 46 ¶ 4; Dkt. No. 46-8 at 99:15–100:9,

106:5–10), no reasonable juror could find that Chang was not De Jesus’s “employer” based on

the undisputed evidence in the record and based on Defendants’ prior admissions in this case.

Cf. Barfield, 537 F.3d at 144 (concluding that “even when the historical facts and the relevant




                                                12
        Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 13 of 14



factors are viewed in the light most favorable to defendants, [a FLSA defendant’s] status as

[plaintiff’s employer could be] established as a matter of law” at summary judgment stage).

       Finally, with respect to Defendant Julie S.Y. Chen, De Jesus’s brief identifies no facts in

the summary judgment record relevant to the question of whether she qualifies as one of De

Jesus’s employers, let alone undisputed facts sufficient to show that Chen qualifies as an

employer as a matter of law. (See Dkt. No. 38 at 11–13; see also SUF ¶ 2 (providing the only

reference to Chen in the parties’ Local Rule 56 statements); Dkt. No. 38-1 at 8:4–9:25 (testimony

from Chang describing Chen’s minimal involvement in the restaurant during the time periods

relevant to this suit).) De Jesus’s motion for summary judgment with respect Defendant Julie

S.Y. Chen’s status as De Jesus’s employer must therefore be denied.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion for summary judgment is GRANTED in

part and DENIED in part. Plaintiff is entitled to summary judgment on his contention that his

pay statements failed to comply with the NYLL’s notice and record-keeping requirements.

Plaintiff is entitled to summary judgment on his contention that Defendants Empire Szechuan

Noodle House, Inc. and Ah Fong Chang qualify as his employers for purposes of his FLSA and

NYLL claims. Plaintiff’s motion for summary judgment is denied in all other respects.

       The parties are directed to confer regarding trial dates and to submit a joint letter by May

15, 2019, that (1) states whether either party demands a jury trial, (2) estimates the length of trial,

and (3) proposes dates within the next six months for a trial.




                                                  13
       Case 1:18-cv-01281-JPO Document 49 Filed 04/24/19 Page 14 of 14



      The Clerk of Court is directed to close the motion at Docket Number 36.

      SO ORDERED.

Dated: April 24, 2019
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                United States District Judge




                                             14
